Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 7, 8 and 10 in the reply filed on May 14, 2021 is acknowledged.  The traversal is on the grounds that it is improper to issue a new restriction requirement “this late in prosecution” and that there is no serious burden.  However, as stated in 37 CFR 1.142(a), “Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action.”  As prosecution had been reopened, the restriction requirement was made before final action and is thus not improper as asserted by Applicant.  Further, 37 CFR 811 states “the examiner should make a proper requirement as early as possible in the prosecution, in the first action if possible, otherwise, as soon as the need for a proper requirement develops.”  In this instance, the need for a proper restriction requirement developed as a result of Applicant’s statements on page 4 of the response filed on November 16, 2020, namely that “claim 7 differs from independent claim 12 and includes features [not included in claim 12].”  This also forms the basis for the burden, as a search for one would not necessarily and in fact most likely not turn up all the relevant references for the other.
The requirement is still deemed proper and is therefore made FINAL.


Response to Amendment
	Applicant’s Response filed on November 16, 2020 has been fully considered and is persuasive.  However, in light of Applicant’s amendments made on January 23, 2020, this action will now be final.


Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 7, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joo (US 2008/0223708 A1 from Applicant’s Information Disclosure Statement filed March 19, 2021) in view of Yamada et al. (US 2002/0027636 A1).
Regarding claims 7 and 8, Joo discloses an electronic appliance (Figs. 1-2) comprising: a light-transmitting supporting member (10) including a flat region (20) and curved regions (22) extending from both ends of the flat region; a display panel (12) including a first display region overlapping with the flat region; a wiring board (14); and a battery (18) not overlapping with the wiring board when seen from the front, wherein the display panel is attached to the light-transmitting supporting member with an adhesive layer (paragraph 0006), and wherein a shape of the electronic appliance when seen from the side is a rectangular shape with a round corner (see Fig. 2).
Still regarding claims 7 and 8, Joo teaches the claimed invention except for the display panel including a second display region.  Yamada discloses a display panel (LD8 in Fig. 13, see paragraph 0400-0403) including a first display region (“second flat region”) and a second display region (“first curved region” and “second curved region”) wherein each of the first display region and the second display region has a function of displaying an image or a letter (see paragraph 0298 which discloses the display regions are used for displaying text and images).  Since both inventions relate to display devices, one having ordinary skill in the art at the time of the invention would have found it obvious to dispose the display panel having a second display region as disclosed by Yamada so as to overlap with the curved regions of the light-transmitting supporting member in the electronic appliance of Joo for the purpose of displaying information on multiple sides.  Further, in the proposed combination, one having ordinary skill in the art would find it obvious to electrically connect the battery and the wiring board to the 
Regarding claim 10, Joo discloses the battery provided below the wiring board when the electronic appliance is seen from the front since that is a matter of orientation for one viewing the display.  

Response to Arguments
Applicant's arguments, see pages 1-5, presented November 16, 2020, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment on January 23, 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 13, 2021